Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 1 of 16 Page ID #:7567
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 2 of 16 Page ID #:7568
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 3 of 16 Page ID #:7569
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 4 of 16 Page ID #:7570
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 5 of 16 Page ID #:7571
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 6 of 16 Page ID #:7572
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 7 of 16 Page ID #:7573
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 8 of 16 Page ID #:7574
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 9 of 16 Page ID #:7575
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 10 of 16 Page ID
                                 #:7576
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 11 of 16 Page ID
                                 #:7577
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 12 of 16 Page ID
                                 #:7578
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 13 of 16 Page ID
                                 #:7579
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 14 of 16 Page ID
                                 #:7580
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 15 of 16 Page ID
                                 #:7581
Case 2:19-cv-04618-RGK-JPR Document 103 Filed 07/10/20 Page 16 of 16 Page ID
                                 #:7582
